— Lumpkin J.

By the Court.

delivering the opinion.
Was the testimony of James McNair admissible?
It was offered and allowed, to prove that certain notes, inade by the plaintiff to John Kerby, deceased, had been sued for in South Carolina, in the name of Simon Ward, and had been decreed to be delivered up to the representatives of the said John Kerby.
Parol evidence cannot be received to prove the contents of a record in a judicial proceeding. This can only be done by an exemplification properly certified. Besides, there is no testimony in the bill of exceptions, connecting the proof tendered with the case tried. And hence, for anything which appears before us, it is clearly objectionable, on the ground of irrelevancy.
The sayings of Mary Matilda Langston, the vendor of the defendant, were permitted to go to the jury, after she parted with the title to the negro in dispute, to the effect, that James, the defendant, paid nothing for the slave; and that this was a speculative lawsuit, in which, if successful, she was to share the profits.
We have repeatedly held, that the declarations of a party, after parting with the property, are inadmissible to prejudice the title of one claiming under the declarant.
Judgment reversed.